Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 12-CV-711

                       RICARDO HERNANDEZ, APPELLANT,

                                       V.

                       BRYANT BANKS, et al., APPELLEES.

                     Appeal from the Superior Court of the
                             District of Columbia
                               (CAB-8640-08)

                    (Hon. Thomas J. Motley, Motions Judge)
                      (Hon. Erik P. Christian, Trial Judge)

(Argued September 20, 2013                             Decided February 6, 2014)

      Aaron Sokolow, with whom Morris R. Battino was on the brief, for
appellant.

     Russell M. Squire, Student Attorney (No. 13056), with whom Marc Bentzen,
Supervising Attorney, was on the brief, for appellees.

      Before BECKWITH and MCLEESE, Associate Judges, and REID, Senior Judge.

      REID, Senior Judge: This case represents another chapter in the longstanding

controversy over residential property located in the Northwest quadrant of the

District of Columbia. We resolved one appeal relating to the property in an en

banc opinion, Hernandez v. Banks, 65 A.3d 59 (D.C. 2013) (Hernandez I). There
                                         2

the court held that a lease that appellees, Bryant and Sheillia Banks, signed with

the mentally incapacitated previous owner of the property is “voidable, rather than

inherently void”; we remanded the case to “the division to consider whether the

trial court erred in determining that the lease between [the previous owner] and

[the Bankses] was never disaffirmed.” Id. at 74.



      The instant case began when the 718 Associates Trustee of the 718 NW

Trust (“718 Associates”) purchased 718 Marietta Place, Northwest (“the

Property”) at a tax sale, and later sold it to the present owner, appellant Ricardo

Hernandez. In order to remove the Bankses from the Property, 718 Associates

filed an ejectment action in the trial court in December 2008. The Bankses failed

to respond to the summons and complaint, and a default was entered on January

27, 2009, but on July 10, 2009, after a hearing, the trial court granted their motion

to vacate the default. Following additional proceedings, the trial court ruled on

May 18, 2012, that because the Bankses were tenants at will and were not sent the

proper notice to quit, 718 Associates could not prevail on its effort to eject them.

As part of its ejectment action, however, 718 Associates also demanded a

monetary award of $25,000 for the Bankses’ “use, enjoyment, and occupancy of

the premises.” The trial court denied the demand, concluding that the rental value

of the Property when the Bankses took possession was “zero” because of its
                                          3

uninhabitable condition, and the value of their use and occupation of the premises

had not been established. Mr. Hernandez challenges the trial court’s rulings on

appeal.



      First, we conclude that the trial court did not abuse its discretion in vacating

the entry of default against the Bankses. Second, we hold that the trial court

correctly determined that as tenants at will, the Bankses were entitled to, but never

received, a proper notice to quit the property. Third, we also hold that a person

seeking damages in an ejectment action, under D.C. Code § 16-1109 (a)(2), must

prove the clear and reasonable value of the use and occupancy of his or her

property during the time in which possession was denied; we conclude that the trial

court correctly ruled that Mr. Hernandez (and 718 Associates) failed to sustain

their burden of proof as to damages.



                             FACTUAL SUMMARY



      The record reveals that 718 Associates filed its 2008 complaint for ejectment

and monies owed,1 in the Civil Division of the Superior Court, under D.C. Code §


      1
       The history leading up to the present action shows that 718 Associates has
taken several steps to acquire and possess the Property. In August 2001, the
                                                                   (continued…)
                                         4

16-1101, et seq. When the Bankses failed to answer the summons and complaint,

default was entered but after a hearing, the Honorable Thomas J. Motley granted


 (…continued)
District of Columbia auctioned the Property due to the then owner’s failure to pay
the property taxes, and 718 Associates purchased the tax sale certificate when the
Bankses were still paying rent to the owner. After purchasing the tax sale
certificate, 718 Associates moved to quiet title on August 5, 2003, arguing that its
tax deed divested the owner’s estate of all interest and title to the Property and
vested good title in 718 Associates. While the quiet title case was pending
decision in the Superior Court, the owner died and her sister became personal
representative of the estate. The suit to quiet title was resolved in October 2006,
when 718 Associates and the owner’s estate agreed to a settlement that granted 718
Associates exclusive title to the Property. The settlement included an affidavit,
prepared by the estate’s attorney and signed by the personal representative of the
owner’s estate, stating that there were no valid leases and no permissive tenants on
the Property. After learning that the Property was occupied, 718 Associates
initiated the first complaint for possession against the Bankses in the Landlord-
Tenant Branch of the Superior Court on February 6, 2007 (case no. 2007 LTB
3926), but that case was dismissed without prejudice “after various continuances of
the trial date.” On April 9, 2008, 718 Associates lodged a second action to get
possession of the Property, this time alleging that the Bankses were squatters (case
no. 2008 LTB 10920 - the en banc case, Hernandez I, supra). Notwithstanding the
pendency of the second action, 718 Associates launched a third step on November
25, 2008, when it offered to sell the Property to the Bankses under the District’s
Tenant Opportunity to Purchase Act (“TOPA”), for $397,500.00. The TOPA
notice specifically stated: “This notice is offer of sale [and] is not a notice to
vacate.” The Bankses declined the opportunity to purchase. In July 2009, 718
Associates filed an action for declaratory judgment, seeking an order stating that
the Bankses’ right to purchase the Property under TOPA had expired. In 2010, the
Landlord-Tenant Branch granted the declaratory judgment and allowed 718
Associates to sell the Property. 718 Associates sold the Property to Mr. Hernandez
on June 30, 2010, for $397, 500.00. Mr. Hernandez received a trustee’s deed for
the Property, as well as an assignment of “the rights of the ejectment case,”
including the right “to collect all the monies that were owed.”
                                        5

the Bankses’ motion to vacate the entry of default. Later, the Honorable Erik P.

Christian held an evidentiary hearing regarding 718 Associates’ complaint. At that

hearing, Steven Calvert, trustee of the 718 NW Trust, and Mr. Hernandez testified

on behalf of 718 Associates, and Mr. and Mrs. Banks testified as defense

witnesses.



      At the time of the hearing, Mrs. Banks, her husband, and their four children

had occupied the Property for nine years. The testimony from Mr. Calvert and the

Bankses, and documentary evidence, revealed that the Bankses had signed two

lease documents with Patricia Elizabeth Spelios,2 the prior owner of the Property.

The first lease, dated March 17, 2001, was a standard form “lease with purchase

option,” for a term of two years. It obligated the Bankses to pay $500 per month at

a Connecticut Avenue address, beginning on April 18, 2001, and ending on March

17, 2003. That lease also granted the Bankses an option to purchase the Property

“as is” for the sum of $50,000, with a down payment of $1,800; and the lease

stated that: “Tenants may renovate as they wish while living at 718 Marietta Place,

N.W.”




      2
         Ms. Spelios’ last name also appears in the record as “Speleos” and
“Spilios.”
                                         6

      The second lease, dated March 22, 2001, was not on a standard form, but it

also was titled, “lease with purchase option.” This lease was for a term beginning

on March 22, 2001, and extending until “N/A,” apparently creating an open-ended

tenancy. As with the first lease, the Bankses were required to pay $500 per month

for rent, but the rent was payable directly to the landlord, Ms. Spelios. The

Bankses also were given “an exclusive option” to purchase the Property for a

$500.00 down payment, “[r]ental payment deposits to b[e] held in trust by the

Landlord,” and “[c]ash or certified check for the balance on closing”; the

remaining sum for the purchase was $50,000.00. In addition, the lease provided

that the Bankses “may make any necessary changes to the [P]roperty,” but the

lease also specified that Ms. Spelios, as landlord, would “make necessary repairs to

bathroom, kitchen (including appliances), exterior roof, interior ceiling and front

and back porch.”



      During their testimony, the Bankses described the condition of the Property

when they moved in and in later years: the Property lacked a functioning kitchen

and bathroom; the ceilings, floors, and walls in the house were riddled with holes;

the dining room and back room on the first floor “were in awful condition”; the

“living room was in terrible shape” with a large hole and water seeping into it; and

the front and back porches were unstable. Due to the stark condition of the house,
                                         7

only two of the rooms were habitable immediately; the Bankses began to patch the

holes, replace the floor, and build a working kitchen and bathroom.            Their

renovation work continued through 2005 and up to the time of the evidentiary

hearing.



      At the hearing, both parties sought to establish how much rent the Bankses

had paid. The Bankses maintained that they paid rent directly to Ms. Spelios “up

until 2003 until she entered the nursing home,” and then paid money into the court

registry after a 2007 lawsuit by 718 Associates. Mr. Calvert testified that the

Bankses paid some monies into the court registry but owed money for other

months, that from July 2009 to an unspecified time, the Bankses paid $9350, and

that they currently owed $25,000 minus the $9350 sum in the court registry. Mr.

Calvert further testified that 718 Associates considered the Bankses to be squatters,

did not check the Property to see whether anyone occupied it until after the

resolution of 718 Associates’ quiet title action, and had never asked the Bankses

for any rent money.



      Mr. Calvert was unaware of any occupants when 718 Associates purchased

the Property. He has never been inside the Property and has never had a key to it.

He learned that the Property was occupied when 718 Associates sent a painter
                                         8

there. Mr. Hernandez testified that the Bankses did not know that he owned the

Property.



      At the conclusion of the testimony, the Bankses asked Judge Christian to

take judicial notice of the fact that they paid $6500 into the court registry in Case

No. 2007 LTB 3926, and that by court order the funds were disbursed to 718

Associates on April 30, 2008. During his closing argument, Mr. Calvert asserted

that the Bankses had paid $500 a month into the court registry from July 2009 to

February 2011, for a total of $9840, but that they owed money for December 2005

to February 2007, and from April 2008 to July 2009, or a total of $25,000 minus

the $9840 in the court registry. Counsel for the Bankses declared in his closing

argument that the value of the Bankses’ use and occupation of the Property without

the improvements they made “is zero.”3



      Judge Christian credited the testimony of the Bankses and found, in part,

that the Property “was uninhabitable” when the Bankses began living there in


      3
        Initially, in response to Judge Christian’s question concerning the value of
the Property in the month of December 2005 assuming plaintiff owned it at that
time, counsel for the Bankses stated that “if the use and occupation of the
[P]roperty . . . without [the Bankses’] improvements was worth anything, it was
simply the value of having a roof over their head, which [counsel] believe[d]
customarily landlords contend . . . is one-third of the rent,” or one-third of $500.
                                         9

2001; “that it was riddled with holes and lacked a kitchen and working toilet, and

that over the years [Mr.] Banks has worked on the Property and improved it, such

that it currently has marble floors, patched walls, and a working kitchen with

fixtures including a sink, stove, and refrigerator.” Yet, Judge Christian determined

that “the Bankses did not provide receipts or other evidence to establish the value

of their improvements, nor were they able to provide dates for most of the

renovations.” The judge determined as a matter of law that the Bankses were

tenants at will and had not received proper notice to quit under the Rental Housing

Act. Finally, Judge Christian concluded that Mr. Hernandez had not sustained his

burden with respect to his claim to damages for the Bankses use and occupancy of

the Property.



                                      ANALYSIS



      The Default and the Order to Vacate Default



      Mr. Hernandez emphasizes that the Bankses “concede that they did not

[a]nswer the [c]omplaint until roughly six months after having validly received the

[s]ummons and [c]omplaint,” and he argues that because the Bankses “offered no

other explanation” except “confusion” about the documents they received in
                                          10

December 2008, “the trial court abused its discretion in granting [the Bankses’]

[m]otion to [v]acate.” Mr. Hernandez further contends that the trial court used the

wrong legal standard in vacating the Bankses’ default, and failed to consider other

pertinent factors.



      The Bankses generally support the trial court’s order to vacate the entry of

default, invoke their status as tenants at will who were entitled to a proper notice to

quit, and assert that the court properly vacated the default “for good cause shown”

and that the court did not commit legal error.



The Factual Basis for the Entry of Default and the Order to Vacate Default



      Before setting forth the applicable standard of review and legal principles

pertaining to an order to vacate default, we provide the factual basis for the

Bankses’ default and the decision of the trial court to vacate the default. The

record and testimony at the July 10, 2009, hearing on the entry of default and the

motion to vacate default4 reveal that on December 13, 2008, Mr. Banks was served


      4
        Two witnesses testified at the July 10, 2009 hearing – the process server,
Gary Dean, and Mr. Banks. Also present at the hearing were counsel for 718
Associates and counsel for the Bankses. The counsel responded to certain
questions posed by the trial judge.
                                         11

with court papers related to the ejectment action. Mr. Banks asked the process

server if a court date had been assigned to the case; the process server responded

that he did not know. The process server followed up by mailing a copy of the

summons and complaint to the Bankses within two weeks. Dorene Haney, a

supervising attorney at the District of Columbia Law Students in Court, which

represented the Bankses, did not receive a courtesy copy of the complaint against

the Bankses.    At the time of receipt, the Bankses believed that the papers

concerned other pending lawsuits related to the Property, and they did not realize

that a new lawsuit had just commenced.



      When the Bankses failed to answer the complaint, 718 Associates pursued

its action and on January 27, 2009, the Superior Court clerk’s office, pursuant to

Super. Ct. Civ. R. 55 (a),5 issued a default against the Bankses for failure to answer

the summons and complaint. On March 19, 2009, 718 Associates moved for entry

of money judgment and judgment of possession under Super. Ct. Civ. R. 55 (b). 6

On April 28, 2009, 718 Associates appeared ex parte before Judge Motley for a

      5
        Super. Ct. Civ. R 55 (a) provides in pertinent part: “Entry. When a party
against whom a judgment for affirmative relief is sought has failed to plead or
otherwise defend as provided by these Rules, the Clerk or the Court shall enter the
party’s default . . . .”
      6
        Under Super. Ct. Civ. R. 55 (b) (1) and (2), “judgment by default” may be
entered by the Clerk or by the Court, under specified circumstances.
                                        12

hearing, and the judge denied its motion for judgment by default, without

prejudice.



      In early May 2009, the Bankses’ counsel learned (in passing from court

personnel) about the ejectment action, the Bankses’ default, 718 Associates’

pending motion, and the ex parte proof hearing on the motion (scheduled for May

22, 2009). On May 15, the Bankses moved to vacate the default under Super. Ct.

Civ. R. 55 (c),7 and on May 19 they filed a verified answer to 718 Associates’

complaint.8



      After detailing the litigation between the parties since February 2007, Judge

Motley summarized the parties’ arguments. He then discussed Super. Ct. Civ. R.

55 (c) and cases interpreting the rule, and he concluded that “good cause is shown

in this matter.” Although Mr. Banks acknowledged that he had received the


      7
        Super. Ct. Civ. R. 55 (c) states in pertinent part: “Setting Aside Default.
For good cause shown, and upon the filing of a verified answer setting up a
defense sufficient if proved to bar the claim in whole or in part, the Court may set
aside an entry of default . . . .”
      8
       The parties appeared before Judge Duncan-Peters—standing in for Judge
Motley—and agreed to convert the ex parte hearing to a status date to allow 718
Associates the opportunity to oppose the Bankses’ motion to vacate the default.
On May 28, 718 Associates filed its written opposition to the motion to vacate.
                                        13

complaint after initially denying receipt, Judge Motley determined that there was a

“severe mix up,” in the context of the instant and other proceedings that related to

the Property, and the “long-standing dispute between the parties with regard to

[the] [P]roperty.” He declared that “it is clear that it is not a case of a person

saying I’ve received [the complaint] and I don’t want to litigate this issue”;

furthermore, he asserted that Mr. Banks’ statement “that he did not remember did

not indicate . . . that he in essence did not want to pursue this case.” Thus, the

judge found that the Bankses had reason to be confused.



      Judge Motley also noted that the District’s Rules of Civil Procedure and its

case law “manifest[] a preference [for] resolution of disputes on the merits.” He

did not “believe the delay, under the entire circumstances of the case, is unduly

prejudicial to [718 Associates]”; based upon case law, the judge was “not inclined

to deny a motion to vacate default based upon a delay of four months when this

[P]roperty has been the subject of litigation between the parties for over two

years.” The judge further observed that the Bankses “have made substantial efforts

to rectify the[] procedural errors.”   Judge Motley found that counsel for the

Bankses did not receive a courtesy copy of the complaint, even though 718

Associates’ counsel knew the Bankses were represented by counsel and despite the

fact that both counsels were involved with the separate “squatters case.”
                                        14

Consequently, Judge Motley ruled in favor of the Bankses and vacated the clerk’s

entry of the default.


Standard of Review and Legal Principles Governing Default and an Order to
Vacate Default


      There is a distinction between entry of default under Super. Ct. Civ. R. 55

(a), and entry of a default judgment under Rule 55 (b). “An entry of default is

simply an interlocutory order, whereas a default judgment is a final judgment that

terminates the litigation and decides the dispute.” Arthur v. District of Columbia,

857 A.2d 473, 483-84 (D.C. 2004) (citing Lockhart v. Cade, 728 A.2d 65, 68 (D.C.

1999)) (internal quotation marks and other citations omitted). Rule 55 (c) governs

setting aside a default and Super. Ct. Civ. R. 60 (b) applies to setting aside a

default judgment. Id. at 484.



      “[W]here the default was entered solely because appellants failed to answer

the complaint, Rule 55 (c) sets forth the standard the trial court must apply when

deciding whether to vacate the entry of default.” Restaurant Equip. & Supply

Depot, Inc. v. Gutierrez, 852 A.2d 951, 956 (D.C. 2004) (footnote omitted). Rule

55 (c) requires that the movant “do two things: (1) establish good cause for

vacating the default, and (2) file a verified answer presenting an adequate prima

facie defense.” Id. (citations omitted). “[G]ood cause is to be determined in the
                                         15

light of the circumstances of each case.” Id. (citing Leiken v. Wilson, 445 A.2d
993, 1000 (D.C. 1982)) (internal quotation marks omitted).           “In making that

determination, this court has always found the moving party’s reasons for failing to

plead or otherwise defend to be a key consideration.” Id. at 956-57. Thus, in

reviewing the trial court’s order to vacate the entry of default, we determine

whether the trial court abused its discretion in making the “good cause”

determination.9 See Luna v. A.E. Engineering Servs., LLC, 938 A.2d 744, 747

(D.C. 2007).



Application of Legal Principles



      On this record we are satisfied that the trial court did not abuse its discretion

in deciding to vacate the entry of default against the Bankses for good cause

shown. Super. Ct. Civ. R. 55 (c); Gutierrez, 852 A.2d at 956. Judge Motley made

the good cause determination based upon the circumstances of this case, where 718

Associates had filed several complaints against the Bankses, where the court

concluded from Mr. Banks’ testimony that there was a “severe mix up” due to the


      9
        The trial court and the parties cite Jones v. Hunt, 298 A.2d 220 (D.C.
1972), but that case involved a motion to vacate a default judgment under Super.
Ct. Civ. R. 60 (b)(6), rather than a motion to vacate entry of a default under Rule
55 (c).
                                         16

existence of more than one lawsuit against the Bankses by 718 Associates, where

there was no indication that the Bankses did not wish to prosecute this particular

action, and where counsel for the Bankses was not served or otherwise informed

that 718 Associates had lodged the ejectment complaint. Judge Motley also found

that the Bankses filed a verified answer, and the answer contained several

affirmative defenses.   Moreover, the judge examined whether 718 Associates

would be unduly prejudiced by a four month delay, and concluded that the delay

was not unduly prejudicial given the long-standing two-year dispute between the

parties and the ongoing litigation in other cases. In addition, Judge Motley stressed

this court’s strong judicial policy favoring adjudication on the merits. See Walker

v. Smith, 499 A.2d 446, 448-49 (D.C. 1985). Consequently, “we are not persuaded

that the trial court abused its discretion in granting the requested relief.” Luna,

supra, 938 A.2d at 747; Gutierrez, supra, 852 A.2d at 956.



      The Merits of the Ejectment Action: Notice and Fair Use



Notice



      Mr. Hernandez argues that Judge Christian erred by concluding that the

Bankses were entitled to a thirty-day written notice to quit under the District of
                                          17

Columbia Rental Housing Act, D.C. Code § 42-3501.01, et seq., because they are

tenants at will. He insists that the Rental Housing Act and the ejectment statute are

“distinct legislative acts” and “[t]here is no legal authority for the premise that a

notice requirement contained in the Rental Housing Act effects the procedures of a

[c]ivil [a]ction in [e]jectment.” Mr. Hernandez further contends that “the trial

court erred as a matter of law in citing to cases that stand for the premise that

tenants of foreclosed-upon homeowners are entitled to eviction protection pursuant

to the Rental Housing Act because [the Bankses] have never proven that they are

tenants.” He maintains that “there has never been one single finding that the

[Bankses] ever paid one single dollar to any owner of the Property,” and that even

if “sporadic and irregular payments alone would be sufficient to establish a

tenancy, [the Bankses] have never been able to establish that they made even

those.”10



      The Bankses assert that Judge Christian “correctly ruled that, under D.C.

Code § 42-522[,] . . . [they] are tenants at will and subject to the protections of the

Rental Housing Act.” Hence, “they are entitled to a thirty[-]day notice to quit,


      10
         Mr. Hernandez asserts that in the squatters action, the Bankses never
introduced any evidence that proved they made one rent payment to Ms. Spel[i]os,
. . . [and] [t]he money orders that were introduced to allegedly prove such
payments were later found to have been cashed by the [Bankses] themselves.”
                                         18

D.C. Code § 42-3505.01, and they cannot be evicted through an action for

ejectment.” They argue that Judge Christian “made a factual determination, based

on testimony adduced at trial that [they] had paid rent to the Property’s original

owner, [Ms. Spel[i]os,” and that they “were non-mortgagor tenants in possession

before a foreclosure sale who held onto possession after.”



      The Bankses also acknowledge that “the terms of the original lease [with

Ms. Spelios] do not apply because any such agreement between Ms. Spel[i]os and

the Banks[es] would have been terminated by the intervening foreclosure sale[,]

[b]ut [that] while the foreclosure sale extinguishes the lease, it does not extinguish

the tenancy.” Thus, they maintain, Judge Christian did not err in interpreting D.C.

Code § 42-522, because as he ruled, “as holdover tenants of a defaulted mortgagor,

[they] are ‘tenants at will’ as defined by statute[,] D.C. Code § 42-522.”

Furthermore, the Bankses support Judge Christian’s factual finding that they have

never been served a proper notice to quit, and cannot be evicted through an

ejectment action.
                                          19

Standard of Review, Statutory Provisions, and Applicable Legal Principles



      We review bench trials both as to the facts and the law, but may not set aside

a trial court’s judgment “except for errors of law unless it appears that the

judgment is plainly wrong or without evidence to support it.” D.C. Code § 17-305

(a) (2012 Repl.). “We review . . . questions of statutory interpretation de novo.

Thompson v. United States, 59 A.3d 961, 963 (D.C. 2013) (citation omitted). In

interpreting statutes, “[w]e look to the plain meaning of a statute first, construing

words according to their ordinary meaning.” Boyle v. Giral, 820 A.2d 561, 568

(D.C. 2003) (citation omitted). “The literal words of [a] statute, however, are not

the sole index to legislative intent, but rather are to be read in the light of the

statute taken as a whole, and are to be given a sensible construction and one that

would not work an obvious injustice.” Id. (internal quotation marks and citations

omitted). “If divers statutes relate to the same thing, they ought all to be taken into

consideration in construing any one of them . . . .” Id. “If related statutes conflict,

we must reconcile them.” Id. (citation omitted).



      D.C. Code § 16-1101 (a)(1) (2012 Repl.) provides in pertinent part: “A civil

action based upon a cause of action in ejectment, may be brought against: (1) the

person actually occupying the premises claimed . . . .” On the question of required
                                           20

proof, § 16-1104 (a)(1) specifies that “in an action of ejectment it is sufficient to

entitle the plaintiff to relief to show that he is entitled, as against the defendant, to

the immediate possession of the premises claimed, and that the defendant is: (1) in

possession of the premises, and is holding adversely to the plaintiff . . . .”



      D.C. Code, § 42-522 states that where there is a sale of real estate under a

mortgage or deed of trust, a tenant in possession becomes a tenant at will:



             An estate at will is one held by the joint will of lessor and
             lessee, and which may be terminated at any time, as
             herein elsewhere provided, by either party; and such
             estate shall not exist or be created except by express
             contract; provided, however, that in case of a sale of real
             estate under mortgage or deed of trust or execution, and a
             conveyance thereof to the purchaser, the grantor in such
             mortgage or deed of trust, execution defendant, or those
             in possession claiming under him, shall be held and
             construed to be tenants at will, except in the case of a
             tenant holding under an unexpired lease for years, in
             writing, antedating the mortgage or deed of trust.



In accordance with § 42-3203, “[a] tenancy at will may be terminated by 30 days

notice in writing by either landlord or tenant.” Section 42-3505.01 (a) provides in

relevant part that: “No tenant shall be evicted from a rental unit for any reason

other than for nonpayment of rent unless the tenant has been served with a written

notice to vacate which meets the requirements of this section.” Section 42-3505.01
                                            21

(a) further specifies, in part, that: “All notices to vacate shall contain a statement

detailing the reasons for the eviction . . . .”



       In enacting the aforementioned statutory provisions, “it was the intention of

Congress to supply landlords with an expeditious statutory substitute for the

ancient action of ejectment, available only if and when a tenancy shall be

terminated . . . by a notice to quit.” Thornhill v. Atlantic Life Ins. Co., 70 F.2d 846,

846-47 (D.C. Cir. 1934). “But Congress did not intend a remedy too expeditious

to be fair, and recognized the justice of giving a former owner of real estate, or his

tenant, when sold out under a mortgage or deed of trust, a reasonable notice and

time to peaceably remove himself and his belongings from the property sold before

being made a defendant in a summary proceeding in court.” Id. at 847. Thus,

“[b]y one section of the Code Congress gave a remedy against a demonstrated

abuse, while by other sections it gave reasonable restrictions on the exercise of that

remedy.” Id.



       “To prove a case for ejectment, it is sufficient to entitle the plaintiff to relief

to show that he is entitled, as against the defendant, to the immediate possession of

the premises claimed, and that the defendant is . . . in possession of the premises,

and is holding adversely to the plaintiff.” Molla v. Sanders, 981 A.2d 1197, 1200
                                         22

(D.C. 2009) (internal quotation marks omitted). “A landlord-tenant relationship

does not arise by mere occupancy of the premises absent an express or implied

contractual agreement, with both privity of estate and privity of contract, the

occupier is in adverse possession as a ‘squatter.’” Nicholas v. Howard, 459 A.2d
1039, 1040 (D.C. 1983) (citation omitted). Thus, the reference to “tenants at will”

in D.C. Code § 42-522 “does not operate to impose contractual obligations, i.e., for

the payment of rent, upon the parties.”       Id. at 1041.    “A foreclosure action

extinguishes all subservient leasehold estates.” Banks (Matt) v. Eastern Savs.

Bank, 8 A.3d 1239, 1240 (D.C. 2010). “But the law affords protection to tenants

who had enjoyed possession of the property pursuant to a valid lease with a prior

owner, although they may no longer have a lawful claim to continue to be in

possession pursuant to a lease the law will not enforce”; this is so because “[s]uch

tenants do not lose their tenancy, but usually stand as tenants-at-will in relation to

the new owner.” Molla, supra, 981 A.2d at 1201; see also Merriweather v. D.C.

Building Corp., 494 A.2d 1276 (D.C. 1985) (“[T]he eviction protections [of the

Rental Housing Act of 1980] survived foreclosure.”).
                                         23

Application of Legal Principles



      Based upon the applicable legal principles, we conclude that Judge Christian

correctly ruled that the Bankses were tenants at will following the foreclosure

action against Ms. Spelios, and hence, under D.C. Code § 42-522, they are entitled

to a thirty-day notice to quit. Mr. Hernandez’ claim that the ejectment statute and

the Rental Housing Act are separate and distinct legal acts which must be

construed separately is not supported by this court’s case law, which requires that

related statutes, including those that may conflict, must be taken into consideration,

and reconciled, if necessary. See Boyle, supra, 820 A.2d at 568. We applied these

statutory construction principles in earlier cases, including Thornhill, supra, where

we initially reconciled provisions relating to ejectment actions and also to notice

requirements for tenants at will; Molla, a case involving more than one legal effort

by the owner of property purchased at a foreclosure sale to gain possession of the

premises, and Banks, a case concerning a tenant affected by a foreclosure sale, are

instructive.



      In Molla, supra, we held that “the law affords protection to tenants who had

enjoyed possession of the property pursuant to a valid lease with a prior owner,

although they may no longer have a lawful claim to continue to be in possession
                                         24

pursuant to a lease the law will not enforce.” 981 A.2d at 1201. Consequently, we

recognized that an earlier trial judge’s “ruling signified that appellant could not

evict appellee through an action for ejectment, but must follow the eviction

procedure set forth in the Rental Housing Act.” Id. We determined in Banks that

appellant “became a tenant at will by operation of law when [appellee] purchased

the property at a foreclosure sale.” 8 A.3d at 1243. As a tenant at will, he was

entitled to a notice to quit before the new owner of the property could legally evict

him. Id.



      Similarly, in Administrator of Veterans Affairs v. Valentine, 490 A.2d 1165,

1166 (D.C. 1985), we declared that “statutory eviction restrictions . . . protect the

tenant of a defaulting mortgagor who remains in her previously rented apartment

after a foreclosure sale.” In reaching this conclusion, we recognized that “eviction

restrictions . . . protect the rights of tenants and therefore must be construed

liberally.” Id. at 1168 (citations omitted). See also Merriweather, supra, 494 A.2d

at 1276.



      Mr. Hernandez asks this court to allow him to eject the Bankses without first

satisfying the strictures of the Rental Housing Act. However, as D.C. Code § 42-

522 and our precedent make clear, non-mortgagor holdover tenants at will of a
                                          25

foreclosed property are entitled to the prophylaxes of the Act. See Banks, supra,
981 A.2d at 1201; Valentine, supra, 490 A.2d at 1166. For a housing provider to

recover possession of a rental unit, the Act requires thirty-day written notice of any

violations that have caused the eviction. D.C. Code §§ 42-3501.01 (b), -3203.

Mr. Hernandez freely admits—and the trial court found—that neither he nor his

predecessors in interest have ever served the Bankses with a notice to quit the

Property. He cites Anderson v. William J. Davis, Inc., 553 A.2d 648, 649-50 (D.C.

1989), for the proposition that “a squatter is never entitled to a thirty-day notice[,]”

(emphasis included in original).



      Our holding in Anderson, though, is easily distinguishable from the instant

case. The defendant in Anderson never paid rent to the plaintiff for use of the

apartment and was accordingly never found to be a legal tenant with rights under

the Rental Housing Act. Id. at 649. In the instant case, the trial court found that

the Bankses paid rent for a period of time to the original owner and accordingly

found them to be holdover tenants. Anderson states the general rule that tenants at

sufferance are entitled to notice protection by the Rental Housing Act but found

that rule did not apply to squatters who only exchanged services rather than money

for rent.   Id.   Rather than Anderson, the Bankses’ case seems analogous to

Nicholas, where the new owners sought to evict former tenants of the prior owners
                                         26

who were still in possession.     Id. at 1039.    This court in Nicholas held the

occupants to be tenants at will even though they did not pay rent to or have a valid

lease with the current owners. Id. Mr. Hernandez has argued that he did not serve

the Bankses with a written eviction notice because they were simply squatters

trespassing on his property. However, as we have determined, the Bankses were

actually tenants at will entitled to notice under the Rental Housing Act. Therefore,

their case is more like Nicholas, Banks, or Molla than it is like Anderson. Since

the Bankses have not been served with the required notice, we hold that the Rental

Housing Act protects them unless and until the title owner of the Property satisfies

the eviction procedures. In sum, we discern no legal error by Judge Christian in

concluding that the Bankses were entitled to a notice to quit.



Damages For the Clear Value of the Bankses’ Use and Occupancy



      Mr. Banks challenges Judge Christian’s conclusion that he failed to establish

the “clear value” of the Bankses “use and occupancy” of the Property in his effort

to obtain a money judgment for the Bankses use and occupancy of the Property.

He takes issue with the trial court’s finding that based on the Bankses’ testimony,

“when they first took possession, . . . the rental value of the Property was zero.”

He maintains that, “the fact that the [Bankses] agreed to pay $500 per month in
                                        27

2001 for the Property, knowing the condition of the Property at that time, is

prima[] facie evidence that the fair market value of the Property cannot be less

than $500 per month.” He asserts that the Bankses agreed to pay $500 per month

after 718 Associates became the owner of the Property, and that the Bankses’

attorney stipulated to that amount. He further contends that because of the statute

of limitations, Judge Christian erred as a matter of law in relying on the Bankses’

testimony about the condition of the Property when they first entered into

possession in 2001, because “the only relevant timeframe of the case was

December 2008 through the date of trial,” or “December 2005 through February

2011.”



      The Bankses contend that Judge Christian’s ruling “was essentially a . . .

factual finding[] as to the value of the Property when [the Bankses] moved in and

in the years since,” and did not constitute “an error of law.” They emphasize not

only the judge’s findings that the Property was “uninhabitable” and the value was

“zero” when they moved in, but also Judge Christian’s finding that they “had made

considerable improvements to the Property, laying marble floors, patching walls,

and installing a working kitchen.” The Bankses also claim that Mr. Hernandez’

“reliance on the original lease to show the fair occupancy value is also flawed from
                                          28

a legal standpoint,” essentially because the foreclosure sale to 718 Associates

extinguished the Bankses’ lease with Ms. Spelios.



      In addressing these arguments, we are guided by the following standard of

review.   “On appeal from a bench trial, we review the trial court’s legal

conclusions de novo, but defer to its factual findings if they are supported by the

record.” Chibs v. Fisher, 960 A.2d 588, 589 (D.C. 2008) (citing D.C. Code § 17-

305 (2001)).


Statutory Provision and Legal Principles Governing Money Judgment For
Use and Occupancy Under the Ejectment Statute


      In an ejectment action, D.C. Code § 16-1109 (a)(2) (2012 Repl.) allows a

plaintiff to “embody in his complaint, in a separate count, a claim for the . . . clear

value of the use and occupation of the property sued for—extending to the time of

the verdict, and also damages for waste or injury to the premises during that

period.” See Murray v. Goodwin, 852 A.2d 957, 958 (D.C. 2004); Valentine,

supra, 490 A.2d at 1169. Generally, these damages are based on the reasonable

value of a tenant’s use and occupancy of the property.          Hinton v. Sealander

Brokerage Co., 917 A.2d 95, 107 n.19 (D.C. 2007) (citing Habib v. Thurston, 517
A.2d 1, 13 n.16, 18 (D.C. 1985)). “Reasonable value is determined presumptively

— but not conclusively — by reference to the rent the tenant had been paying.” Id.
                                         29

(citing Habib, supra; Byrne v. Morrison, 25 App. D.C. 72, 75 (D.C. Cir. 1905))

(internal quotation marks and other citation omitted). The landlord has the burden

of proving reasonable value for use and occupancy. See Chibs, supra, 960 A.2d at

590.



       Although the District’s existing case law is limited on the issue of clear

value for use and occupancy, other jurisdictions have identified similar legal

principles to those set forth above, as well as other principles. In Mushlam, Inc. v.

Nazor, 916 N.Y.S.2d 25 (N.Y. App. Div. 2011), the court declared that “it is the

landlord, not the tenant, who has the burden of proving reasonable value of use and

occupancy.” Id. at 26 (citation omitted). Reasonable value of use and occupancy

is defined as “the fair market value of the premises after the expiration of the

lease.”   Id. (citations omitted).   “In determining reasonable value of use and

occupancy, the rent reserved under the lease, while not necessarily conclusive, is

probative.” Id. (citation omitted); see also Charles Downey Family Ltd. P’ship v. S

& V Liquor, Inc., 880 N.E.2d 322, 326 (Ind. Ct. App. 2008) (“The measure of

damages when a tenant unlawfully holds over, and no special damages are alleged,

. . . is the rental value of the premises during the time the same are so detained.”)

(citations omitted). New Hampshire has a similar position regarding the measure

of damages for use and occupancy: “In the absence of proof of special damages,
                                           30

the general rule is that the proper measure of recovery against a tenant for failure to

surrender the premises is the reasonable rental value for the time possession is

withheld.” Greelish v. Wood, 914 A.2d 1211, 1214 (N.H. 2006) (citation omitted).

New Hampshire explains that its position “is consistent with the view of the

RESTATEMENT (SECOND)       OF   PROPERTY, which states that a landlord is entitled to

recover from a tenant who improperly holds over after the termination of a lease

for the use and occupation of the leased property during the holdover period at a

rate based on the previous rental rate, or on the proven reasonable value

independently established if that differs from the previous rental rate.” Greelish,

supra, 914 A. 2d at 1214 (citing RESTATEMENT (SECOND) OF PROPERTY, Landlord

and Tenant § 14.5 (1977)) (internal quotation marks omitted).



      We hold that a person seeking damages under D.C. Code § 16-1109 (a)(2)

must prove the clear and reasonable value of the use and occupancy of his or her

property, during the time in which possession was denied. Relevant considerations

may include: (a) the amount of monthly rent previously paid under a lease by the

holdover tenant, or (b) the reasonable rent demanded of a tenant by the current

owner of the property, or (c) the fair rental market value of the property, or (d) the

reasonable value based on a commonly accepted independent measure of damages

for use and occupancy.
                                         31

      Here, Judge Christian correctly placed the burden of persuasion on Mr.

Hernandez to prove damages for the clear value of the Bankses’ use and occupancy

of the Property after 718 Associates assumed ownership following foreclosure on

Ms. Spelios. The remaining question on this record is whether Judge Christian

properly (a) focused on the value of the Property in 2001 as a starting point for

measuring use and occupancy damages during the period of 718 Associates’ and

Mr. Hernandez’ ownership of the Property, and (b) rejected Mr. Hernandez’

assertion of reasonable value of use and occupancy based on the monthly rent of

$500 in the Bankses’ lease with Ms. Spelios.



      For the reasons set forth below, we hold that the relevant time period for

measuring use and occupancy damages with respect to a holdover tenant who

denies possession to a new owner11 begins on the date on which the person seeking

such damages acquired legal title to the Property and continues to the date of

verdict on his damages. We also conclude that on this record Judge Christian

properly rejected Mr. Hernandez’ assertion of reasonable value of use and

occupancy of the Property based on the monthly rent of $500 in the Bankses’ lease

with Ms. Spelios.


      11
        We reiterate that in this case the Bankses are entitled to a proper notice to
quit under the Rental Housing Act before they may be evicted.
                                        32

      Under the March 22, 2001, lease with purchase option that the Bankses

signed with Ms. Spelios, rental payment deposits were to be held in trust by Ms.

Spelios. The lease placed the burden of making “necessary repairs to bathroom,

kitchen (including appliances), exterior roof, interior ceiling and front and back

porch” on Ms. Spelios. Given the terms of the lease with purchase option, the

monthly rental payment deposits of $500 were not a true measure of the reasonable

rental value of the Property even in 2001. But, the relevant time period for

determining the clear value of use and occupancy, or the reasonable rental value

under D.C. Code § 16-1109 was not 2001; rather, it was beginning in October 2006

for 718 Associates when it acquired exclusive title to the Property, and June 2010

for Mr. Hernandez when he purchased the Property from 718 Associates.



      Neither 718 Associates nor Mr. Hernandez presented any credible evidence

as to the reasonable value of use and occupancy of the Property in 2006, or in June

2010. Instead of presenting evidence as to the condition of the Property and its

reasonable rental or fair market value from October 2006 through the time of trial,

they relied upon the $500 monthly rent deposit payments specified in the Bankses

2001 lease with purchase option.      Consequently, we are satisfied that Judge

Christian properly concluded that Mr. Hernandez “has not proved entitlement to

any damages” because he has not established the “‘clear value’ of anything.”
                                          33

         In sum, we conclude that the trial court did not abuse its discretion in

vacating the entry of default against the Bankses. We also hold that the trial court

correctly determined that as tenants at will, the Bankses were entitled to but never

received a proper notice to quit the Property. Finally, we also hold that a person

seeking damages in an ejectment action, under D.C. Code § 16-1109 (a)(2), must

prove the clear and reasonable value of the use and occupancy of his or her

property during the time in which possession was denied; we conclude that the trial

court correctly ruled that Mr. Hernandez (and 718 Associates) failed to sustain

their burden of proof as to damages.



         Accordingly, for the foregoing reasons, we affirm the judgment of the trial

court.



                                        So ordered.